Citation Nr: 1708218	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  15-36 765	)	DATE
	)
	)

On appeal from the
Department of Veterans' Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disability.  


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1958 to June 1960.  This case comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2014 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a VA examination and opinion, and to associate with the claims file all outstanding VA treatment records.  

When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Also, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including providing a medical examination when is necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Here, the Veteran claims that he suffers from pain in the right hip.  The Veteran asserts that the right hip pain is etiologically related to either his period of active service or his service-connected bilateral pes planus, bilateral knee patellofemoral pain syndrome, and/or lumbar spine strain with degenerative joint disease status post-surgery with scar.  His postservice VA and private treatment records document complaints of right hip pain starting in 1994.  Treatment records from the VA Medical Center (VAMC) in Fayetteville, North Carolina show that he was given a diagnosis of degenerative joint disease in the hips in December 2009.  Thus, a remand is required to secure a VA examination and opinion addressing the nature and etiology of all currently present right hip disorders.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact all appropriate VAMCs and obtain and associate with the claims file all outstanding records of treatment from December 2015 onward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After the above records development has been completed, provide the Veteran with an appropriate examination to determine the nature and likely etiology of his right hip disorder.  The examiner should obtain a complete and pertinent history from the Veteran, and review the claims file (to include a copy of this remand) in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner is asked to provide opinions that respond to the following:

 (a) Is it at least as likely as not (50 percent or better probability) that the Veteran has a right hip disorder that was caused or aggravated by his military service?

 (b) Is it at least as likely as not (50 percent or better probability) that the Veteran has a right hip disorder that was caused by his service-connected bilateral pes planus, bilateral knee patellofemoral pain syndrome, and/or lumbar spine strain with degenerative joint disease status post-surgery with scar?

 (c) Is it at least as likely as not (50 percent or better probability) that the Veteran has a right hip disorder that was aggravated by (i.e., increased in severity due to) his service-connected bilateral pes planus, bilateral knee patellofemoral pain syndrome, and/or lumbar spine strain with degenerative joint disease status post-surgery with scar?

The examiner must explain the rationale for all opinions.  If the medical guidance sought cannot be offered, there must (to comply with governing legal guidelines) be an explanation of why such cannot be provided.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

